In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal, as limited by the appellant’s brief, is from so much of an order of disposition of the Family Court, Kings County (Hepner, J.), dated December 23, 2003, as, upon a fact-finding order of the same court dated September 17, 2003, made after a hearing, finding, inter alia, that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of assault in the first degree and criminal possession of a weapon in the fourth degree, adjudged him to be a juvenile delinquent, and upon his consent, placed him on probation for a period of 24 months.
Ordered that the appeal is dismissed, without costs or disbursements.
This limited appeal from so much of the order of disposition as placed the appellant on probation, must be dismissed. That portion of the order was entered on the appellant’s consent, and no appeal lies from an order entered on the consent of the appealing party, since he was not aggrieved thereby (see Matter of Kristina R., 21 AD3d 560, 562 [2005], lv denied 5 NY3d 717 [2005]; Matter of Shanita V., 7 AD3d 804 [2004]; Matter of Stevenson J., 306 AD2d 412, 413 [2003]; Matter of Nicole G., 274 AD2d 478, 479 [2000]). Moreover, that portion of the order has been rendered academic, as the period of probation has expired (see Matter of Elijah R., 23 AD3d 665 [2005]; Matter of Kristina R., supra; Matter of Victor V.., 261 AD2d 479 [1999]).
The appellant has not raised any issues relating to the underlying findings of fact. Miller, J.P., Adams, Ritter and Covello, JJ., concur.